DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 02 December 2020.  Claims 1, 8, and 15 have been amended.  Claims 1 through 20 are currently pending and have been examined.
Response to Amendment
Applicant’s amendments to claims 1, 8, and 15 have been entered. 
Applicant’s amendments to claims 1, 8, and 15 are insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendments. 
Applicant’s amendments to claims 1, 8, and 15 have been fully considered.  Examiner has established new grounds of rejection necessitated by amendment.  The updated rejection is detailed below. 
 Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 04 September 2020 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments filed 02 December 2020 regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. 
Applicant asserts that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas and is therefore patent eligible.  Examiner respectfully disagrees. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Claims can recite a mental process even if they are claimed as being performed on a computer.  The claims herein are directed to gathering and analyzing historical data to generate a forecast.  Although multiple prediction models are used to analyze the gathered historical market behavior data, the use of multiple models to evaluate of past market behavior to generate a prediction (judgement) does not render it too complex to perform by a human in the mind or through the use of pen and paper.  The recited use of generic computer components are applied as tools to execute the abstract concept of generating a forecast quicker.  Therefore, the recited claims are directed to the mental processes grouping of abstract concepts.   
Applicant asserts that the claims are directed to a practical application for forecasting market behavior by displaying historical marked behavior data with a stacked prediction model applied to historical market behavior.  Examiner respectfully disagrees.  Displaying a visualization of analyzed data constitutes insignificant post-solution activity. See 2019 Revised Guidance, 84 Fed. Reg. 55 (citing MPEP § 2106.05(g)); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016) (“merely presenting the results of abstract 
Further, analyzing a data set (historical market behavior data) and applying multiple prediction models to generate a new set of data (forecasted market behavior) using a generic computer acting as a tool to perform the abstract idea of generating a prediction, does not transform or reduce the analyzed data into a different state or thing.  It is merely further manipulation of data by applying mathematical concepts (error analysis and prediction algorithms) to manipulate existing information to generate a forecast of market behavior.  Accordingly, contrary to Applicant’s assertion, the claim is not a practical application of the abstract concept of forecasting data.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 through 7 are directed to a process for forecasting market behavior, claims 8 through 14 are directed to an apparatus for forecasting market behavior, and claims 15 through 20 are directed to a product for forecasting market behavior.  Claims 8 through 14 and 15 through 20 are substantially similar to limitations of claims 1 through 7.  
Taking independent claim 1 as the representative claim, the claims recite limitations for accessing historical market behavior data, the historical market behavior data comprising time-
The limitations for applying multiple prediction models, determining a respective error, generating a stacked prediction model including weighting factors, applying the stacked prediction model to the historical market behavior data, applying the stacked prediction model to forecast market behavior, as drafted, illustrates a process that under its broadest reasonable interpretation covers the performance of the limitation in the mind but for the recitation of generic computer components (i.e., a generic processor performing a generic computer function).  That is other than reciting that the process is computer implemented, that the system includes a processor, and a medium that executes instructions to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the mind or by a human using pen and paper.  Therefore, the limitations fall into the mental processes grouping.  
The claim limitations for displaying the historical market behavior data with the stacked prediction model, as drafted represents insignificant extra-solution activity.  Transmitting information for display is insignificant extra-solution activity. See Revised Guidance 55, n.31. see MPEP 2106.05(g)).  
The claims recite obtaining data, performing data analysis to determine more data (including applying mathematical concepts to get mathematical results (prediction models including weighting factors and error analysis) to forecast market behavior.  Therefore, the claims are directed to gathering and collecting data, using the data for analysis, and manipulating the data to generate more data, and are further directed to mathematical relationships (as disclosed in the claims and the specification) and fall within the Mathematical Concepts grouping of abstract ideas.  
Accordingly, the claimed invention falls under both the mathematical concepts grouping and mental processes grouping, and the claims recite an abstract idea.  See 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57.
The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0025] states: “The information handling system 100 includes a processor (e.g., central processor unit or "CPU") 102.” The specification at paragraph [0066] states: “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine...”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  
Applicant is reminded that, in many cases, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., 788 F.3d at 1363 (citing Alice, 573 U.S. at 224) (“[U]se of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept.); see also, e.g., Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1370 (“[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”). Therefore, the steps recited in independent claim 1 do not add meaningful limitations beyond generally linking the abstract idea to the particular technological environment. 
Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical filed (See MPEP 2106.05(a)); do not effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or filed of use (See MPEP 2106.05(e)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 7, 9 through 14, and 16 through 20 include the abstract ideas of the independent claims.   The dependent claims recite limitations including a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2003/0200134) in view of Donizetti et al. “A study of the performance of individual techniques and their combinations to forecast urban water demand.” Espacios. Vol. 37, page 5 (2016), and in further view of Beddo et al. (US 2014/0108094).
Regarding Claim 1, Leonard et al. discloses a computer-implemented method for forecasting market behavior comprising:  2accessing stored time-series sequenced data representing historical market behavior; 3(The system and method determine which forecasting models in a pool of forecasting models may best predict input transactional data. Leonard et al. [para. 0004]. … First, the system 10 is provided with a file of transactional data 8 which is typically time-stamped data collected over time. … In order to analyze the transactional data 8 for trends and seasonal variations within the system 10, the transactional data 8 is converted into time series data.  Leonard et al. [para. 0015-0016; Fig. 1]);
applying multiple prediction models to the time-series sequenced data;  4(After the time series data 20 is generated, a forecasting model selection module 12 examines which forecasting models in the pool 22 may be best suited to predict the time series data 20. The 
determining a respective error associated with application of each multiple prediction 5model to the time-series sequenced data; 6(The forecasting module 38 then compares the forecast of each model 50 with the actual data in the hold-out sample 48 in order to determine which of the models 50 has most closely predicted the hold-out sample 48. This comparison is made by calculating one or more statistics-of-fit to serve as model selection criteria 52 for each forecast. For example, the mean square error (MSE), mean absolute percentage error (MAPE), Akaike information criteria (AIC), or another statistic-of-fit may by chosen as the model selection criterion 52.  Leonard et al. [para. 0029-0031; Fig. 1-3]);
generating a stacked prediction model using at least two of the multiple prediction 7models, wherein the stacked prediction model includes a weighting factor for 8each of the prediction models used in the stacked prediction model, (The Croston's Method thus decomposes the time series data into two parts: an interval series and a size series. … After decomposition, each of the two parts are modeled and forecast independently. The interval series forecasts when the next departure will occur, and the size series forecasts the magnitude of the departure. The interval and size series forecasts are then combined to produce a forecast for the average departure from the predominantly constant value for the next time period.  Leonard et al. [para. 0027; Fig. 7]. … or example, the mean square error (MSE), mean absolute percentage error (MAPE), Akaike information criteria (AIC), or another statistic-of-fit may by chosen as the model selection criterion 52. The statistics-of-fit are calculated from the prediction errors between the forecasted data and the hold-out sample 48. For instance, if the  The forecasted output 26 is then calculated using the parameter estimates and the transformed time series data, and the forecasted output 26 (predictions, predictions standard errors, confidence limits, etc.) is generated by performing an inverse transform on the data. The naive inverse transformation results in median forecasts. To obtain mean forecasts, the prediction and prediction error variance are both adjusted based on the transformation. Leonard et al. [para. 0036]);
Leonard et al. fails to explicitly disclose the method wherein 9the weighting factor for each of the prediction models in the stacked 10prediction model employs an inversion of the respective error in the prediction 11model.  Donizetti et al. discloses a systematic approach for evaluating the performance of individual techniques and their combinations to forecast urban water demand.  Donizetti et al. [Abstract].  Donizetti et al. further discloses generating a stacked prediction model using at least two of the multiple prediction 7models, wherein the stacked prediction model includes a weighting factor for 8each of the prediction models used in the stacked prediction model, wherein 9the weighting factor for each of the prediction models in the stacked 10prediction model employs an inversion of the respective error in the prediction 11model. (According to Werner (2012), the use of a forecast combination with arithmetic mean is a frequent practice because it is one of the most known procedures and is also easily 
and 12applying the stacked prediction model to forecast market behavior. (The selector module 230 then performs a hold-out sample analysis for the candidate forecasting models 280 in order to select one forecasting model 290 that is statistically best-suited for the particular store 210 and series 260 for a particular shelf item 215. Using the selected forecasting models 290, the forecasting module 240 generates a forecasted output (or shelf item order) for each grocery store 210 that may include forecasts for each shelf item 215 within the store 210.  Leonard et al. [para. 0046-0050]). 
Although Leonard et al. discloses an automatic forecasting system comprising an intervention analysis to model historical data to evaluate promotions (Leonard et al. [para. historical market behavior data, the historical market behavior data comprising time-series sequenced data representing historical market behavior, the time-series sequenced data comprising data representative of a market parameter; applying the stacked prediction model to the historical market behavior data; and, displaying the historical market behavior data with the stacked prediction model as applied to the historical market behavior, the displaying allowing a user to access an accuracy of the stacked prediction model to the forecast market behavior.  Beddo et al. discloses these limitations. (… the invention relate to systems, methods, and computer program products for providing sales forecasts. Beddo et al. [para. 0004]. … input layer 105 may comprise any number of input units and is not limited to the embodiment depicted in FIG. 1. The value of the input layer 105 is represented by the function u(n), which is a mathematical function that represents one or more conditions over a period of time. Beddo et al. [para. 0025-0026]. … After the multiple neural network models have been weighed, the multiple neural network models can then be stacked in order to combine the multiple neural network models into a single model for producing forecasts. Beddo et al. [para. 0053]. … The product information may relate to the sale of any type of product or products.  Beddo et al. [para. 0064-0065]. … For instance, product information may include information about … economic data (e.g., consumer spending, GDP, mean annual income, stock market prices, etc.), sponsorship data, or any other condition that might affect the price of a product or consumer demand for a product. … The product information may be historical information, it may be prospective information, or it may be a combination of both. Beddo et al. [para. 0068-0069; Fig. 1, 3]. … In general terms, FIGS. 7A and 7B illustrate an embodiment of the invention where a initiate the determination of forecasting data and to view that forecasting data.  Beddo et al. [para. 0109-0113; Fig. 7A-7B]).  It would have been obvious to one of ordinary skill in the art of forecasting market behavior before the effective filing date of the claimed invention to modify the forecasting steps of Leonard et al. and Donizetti et al. to include the historical market behavior analysis taught by Beddo et al. in order to provide a greater prediction accuracy. Beddo et al. [para. 0053]. 
Regarding Claim 2, Leonard et al, Donizetti et al., and Beddo et al. combined disclose a computer-implemented method, wherein 2the stacked prediction model includes a weighting relationship 3comprising: 
    PNG
    media_image1.png
    57
    796
    media_image1.png
    Greyscale
  5where 6Model(1) through Model(n) = the multiple prediction models used in the stacked 7prediction model;  8Forecast(1) through Forecast(n)= values forecast using respective models 9Model(1) through Model(n); and  10ErrorModel(1) through ErrorMode1 (n) = an error value respectively associated with Model(1) through Model(n).  Leonard et al. discloses an optimized stacked prediction model that includes a weighting relationship, but fails to explicitly disclose the mathematical relationship depicted in the claim.  However, Donizetti et al. discloses an equivalent to the claimed depicted equation.  Donizetti et al. discloses Equation (4) on page 6:
  The combination of forecasts can be represented by:


    PNG
    media_image2.png
    94
    691
    media_image2.png
    Greyscale

And Equation (8) on page 7:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art of stacked prediction modeling before the effective filing date of the claimed invention to modify the mathematical relationship of Leonard et al. and Beddo et al. to include the inverse error weighting function od Donizetti et al. so that the weight of a forecast is established in agreement with the accuracy of a forecast.  
Regarding Claim 3, Leonard et al, Donizetti et al., and Beddo et al. combined disclose a computer-implemented method, wherein 2the one or more of the error values, ErrorModel(1) through ErrorModel(n), includes a mean 3absolute percentage error (MAPE) respectively associated with models 4Model(1) through Model(n). (For example, the mean square error (MSE), mean absolute percentage error (MAPE), Akaike information criteria (AIC), or another statistic-of-fit may by chosen as the model selection criterion 52.  Leonard et al. [para. 0031]).  See also Donizetti et al. [pages 6-7; Equation 8]. 
Regarding Claim 4, Leonard et al, Donizetti et al., and Beddo et al. combined disclose a computer-implemented method, wherein 2the multiple prediction models include one or more of a SARIMA model, SARIMAX 3model, a neural net model, a state space model, an exponential smoothing 4model, a double exponential smoothing model, a shallow learning model, and  5bootstrap aggregating model. (Listed below are descriptions of exemplary forecasting models in the pool 22 that may be compared to the time series data 20. It should be understood, however, that these exemplary forecasting models are listed and described for illustrative purposes only, and are not intended to limit the types of forecasting models that may be included in the pool 22: … An example of a local level model is the Simple Exponential Smoothing model. … Some examples of local trend models include the Double (Brown) model, the Linear (Holt) model, and Damped-Trend Exponential Smoothing model. … An example of a local seasonal model is the Seasonal Exponential Smoothing model. … An example of a general local model is the Winters Method (additive or multiplicative). … An example of an intermittent model is the Croston's Method. … For example, a non-linear forecasting model may be transformed into a linear forecasting model using a logarithmic, square-root, logistic, or Box-Cox time series transformation. Leonard et al. [para. 0022-0028]).
Regarding Claim 5, Leonard et al, Donizetti et al., and Beddo et al. combined disclose a computer-implemented method, further comprising:  2selecting whether a prediction model is to be used in the stacked prediction model 3based on the error associated with the prediction model, wherein a prediction 4model is only included in the stacked prediction model if the error meets a 5predetermined criterion. (For instance, if the MAPE is chosen as the model selection criterion 52, then the forecasting model 50 with the smallest MAPE in the evaluation region (e.g., the hold-out sample region) is chosen by the forecasting module 38 as the selected forecasting model 24.  Leonard et al. [para. 0031]).
Regarding claim 6, Leonard et al, Donizetti et al., and Beddo et al. combined disclose a computer-implemented method, wherein 2the time-series sequenced data is cross-correlated with a predictor, and wherein a 3resulting cross-correlation function is incorporated either directly in the 4stacked prediction model, or indirectly through at least one of the multiple 5models incorporated in the stacked prediction model. (A hold-out forecasting module 38 generates a forecast with each of the models 50. The forecasting module 38 then compares the forecast of each model 50 with the actual data in the hold-out sample 48 in order to determine which of the models 50 has most closely predicted the hold-out sample 48. This comparison is made by calculating one or more statistics-of-fit to serve as model selection criteria 52 for each forecast. … The forecasting module 14 may re-optimize the selected forecasting model(s) 24 before generating the forecasted output 26. For instance, the forecasting module 14 may optimize the selected forecasting model(s) with respect to all of the time series data 20. Leonard et al. [para. 0031-0036], 0041-0046).
Regarding Claim 7, Leonard et al, Donizetti et al., and Beddo et al. combined disclose a computer-implemented method, further comprising:  2applying the stacked prediction model to forecast market behavior over a time frame;  3comparing the forecasted market behavior over the time frame with realized data 4occurring over the time frame to determine an error factor for the stacked 5prediction model as applied over the time frame; and -25-Attorney Docket No.: DC- 114293.01automatically generating a new stacked prediction model using the realized data 7occurring over the timeframe if the error factor is greater than a minimum 8threshold. (The forecasting module 14 may re-optimize the selected forecasting model(s) 24 before generating the forecasted output 26. For instance, the forecasting module 14 may optimize the selected forecasting model(s) with respect to all of the time series data 20. It is noted that if the selected forecasting model 24 is a transformed forecasting model, then the forecasting module 14 also performs transformations on both the 
Regarding Claims 8 through 14, Claims 8 through 14 recite substantially similar limitations to claims 1 through 7 respectively and are therefore rejected based upon the same reference combination, reasoning, and rationale.  Claims 8 through 14 are directed to a system which is taught by Leonard et al. [para. 0004].
Regarding Claims 15 through 20, Claims 15 through 20 recite substantially similar limitations to those of claims 1 through 5 and 7 and are therefore rejected based upon the same reference combination, reasoning, and rationale.  Claims 15 through 20 are directed to a non-transitory computer readable medium which is taught by Leonard. [Claim 35].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoffner et al. (US 2011/0173018) – a computer-implemented system and method for generating a real-time predictive healthcare model that can predict future costs or health-related behaviors associated with a population of interest, historical healthcare data associated with the population members is used to generate an actuarial predictive model for the population.
Kauffman et al. (US 7707091) -a system and method are provided which dynamically adapts to a changing economic environment by selecting or synthesizing an economic model from a set of economic models based on the selected model's ability to make accurate predictions about an actual economic market.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623